PETERSON, Judge.
The parties appeal and cross-appeal the trial court’s order rendered November 9, 1989. We dismiss both appeals upon our determination that the order appealed from does not end the judicial labor in the cause. Aetna Fire Underwriters Insurance Co. v. Brown, 392 So.2d 53 (Fla. 5th DCA 1981), citing S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974).
*602While the order does make certain findings of fact and conclusions of law, it is apparent that, to bring the judicial labors to a conclusion, a judgment with respect to the arbitration proceedings remains to be made.
We remand to the circuit court for further proceedings.
Appeal DISMISSED; cause REMANDED.
GRIFFIN and DIAMANTIS, JJ., concur.